Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on July 12, 2022. There are nineteen claims pending and eleven claims under consideration. Claims 10-13 and 17-19 have been withdrawn as claims directed to a non-elected invention. Claims 17-19 are new. This is the first action on the merits. The present invention relates to an organic compound of Chemical Formula I, a composition of Chemical Formula I, an organic optoelectronic device, and a display device containing a compound or composition of Chemical Formula I.
Election of Group I was made without traverse in the reply filed on July 12, 2022.  Therefore this restriction is considered proper and thus made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 10-2017-0181463 application filed in South Korea on December 27, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17, 2020 and September 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

	Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9 and 14-16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of Chemical Formula 1 where L is a bond or a phenylene group; R1 is H or an optionally substituted phenyl group; R2-R8 are H; Ar1 is an optionally substituted phenyl or optionally substituted pyridinyl ring; and Ar2 is an optionally substituted phenyl ring, does not reasonably provide enablement within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Chemical Formula 1.  However, there is no working example of any compounds with L, R or Ar groups other than previously mentioned.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these compounds can be made and used for the stated purpose or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the tens of thousands of compounds of the following formula: 

    PNG
    media_image1.png
    363
    964
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to  an organic compound of Chemical Formula I, a composition of Chemical Formula I, an organic optoelectronic device, and a display device containing a compound or composition of Chemical Formula I.
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung, et. al., WO2018084423, with a foreign priority of November 7, 2016.
The prior art teaches the following 2 compounds as Examples 13 and 14 on page 56:

    PNG
    media_image2.png
    166
    372
    media_image2.png
    Greyscale

This reads on a compound of claim 1 of the instant application where Z1-Z3 is N; Ar1 is a phenyl group; Ar2 is a biphenyl group; L is a bond; X2 is O; R1-R8 are H and X1 is O and S respectively.
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo, et. al., KR2018068869, with a foreign priority of December 14, 2016.
The prior art teaches the following compounds on page 28, 1st three rows:

    PNG
    media_image3.png
    29
    614
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    698
    611
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    286
    301
    media_image5.png
    Greyscale

These compounds read on a compound of claim 1 of the instant application where Ar1 and Ar2 are phenyl groups; L is a bond; X1 and X2 are O; R1-R8 are H and where Z2 is CH; Z1 and Z3 are N; or where Z3 is CH; Z1 and Z2 are N; or where Z1-Z3 are N respectively. Additional compounds are seen on pages 26 and 29 of the Specification.
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung, et. al., WO2019054833, with a foreign priority of September 15, 2017.
The prior art teaches compounds 1-6 through 1-13; 2-6 through 2-13; 4-6 through 4-13; and 5-6 through 5-13 in the prior art seen on pages 23, 28, 34 and 41respectively. These compounds read on a compound of claim 1 of the instant application where Z1-Z3 is N; Ar1 and Ar2 are phenyl groups; L is a bond; X1 and X2 are O or S; and R1-R8 are H.

    PNG
    media_image6.png
    444
    537
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    380
    536
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    559
    970
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    556
    968
    media_image9.png
    Greyscale
.
Conclusion
	Claims 1-9 and 14-16 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699